Citation Nr: 9908041	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
abdominal adhesions.

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1948 to January 
1951.

This appeal arises from a February 1995 rating decision of 
the Regional Office (RO) which granted compensation for right 
ulnar neuropathy under 38 U.S.C.A. § 1151 and assigned a 10 
percent evaluation.  This appeal also arises from a January 
1996 rating decision which denied a total disability rating 
based on individual unemployability due to service-connected 
disabilities, and the August 1998 rating action which granted 
service connection for abdominal adhesions and scar tissue, 
evaluated as 10 percent disabling.  

A hearing was held on February 10, 1997, in Columbia, South 
Carolina, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).

The case was previously before the Board in June 1997, when 
it was remanded for further development.  The case was again 
before the Board in May 1998 when a final decision was issued 
on the appeal of the evaluation of right ulnar neuropathy 
which was increased to 30 percent.  At that time the issue of 
total rating based upon individual unemployability due to 
service-connected disability was deferred pending 
adjudication of the inextricably intertwined issue of service 
connection for abdominal adhesions and scar tissue.  By a 
rating action in August 1996 service connection was granted 
for abdominal adhesions, evaluated as 10 percent disabling.  
The veteran has appealed the 10 percent rating assigned to 
the abdominal adhesions and the case has now been returned to 
the Board for completion of appellate consideration..


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Service connection is in effect for pyelocaliectasis with 
pyelonephritis and lower caliceal calculus, right kidney, 
pyelectasis and mild pyelonephritis, left kidney, evaluated 
as 60 percent disabling, abdominal adhesions, evaluated as 
10 percent disabling, and right ulnar neuropathy manifested 
by intractable pain and blunting of  the fourth and fifth 
right fingers, and evaluated as 30 percent disabling; the 
combined rating is 80 percent.  

3  Abdominal adhesions are manifested by pain without 
objective evidence of partial obstruction.  

4.  Service-connected disabilities are productive of 
unemployability.


CONCLUSIONS OF LAW

1.  Abdominal adhesions are not more than 10 percent 
disabling in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and Part 4, Code 7301 
(1998). 

2.  A total rating based upon individual unemployability due 
to service-connected disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.16. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well-
grounded; that is, the claims are plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Entitlement to an Increased Evaluation for Abdominal 
Adhesions

Service medical records show the veteran underwent multiple 
surgeries for kidney stones.  In December 1950 a physical 
evaluation board found him unfit for duty due to physical 
disability by reason of hydronephrosis caused by uretero-
pelvic obstruction.

By a rating action in June 1951 service connection was 
granted for nephrolithiasis, operated, evaluated as 
30 percent disabling.  On VA examination conducted in January 
1952 the diagnosis was hydronephrosis, right, severe, left, 
moderate, with impairment of renal function.  A rating 
decision dated in January 1952 increased the veteran's 
disability rating to 60 percent. 

The veteran was admitted to a VA hospital in March 1956 as a 
result of pain and x-ray findings of calculus in the left 
lower mid ureter.  When he underwent surgery for removal of 
the calculus in April 1956, it was recorded that due to prior 
surgery, "everything was very adherent."  The physician 
noted that dense scar attached to the peritoneum had to be 
gone through to reach the pelvis of the kidney.  The 
postoperative diagnoses were 1. Calculus, left renal pelvis.  
Operated, removed.  2. Hydronephrosis, right and left, 
postoperative.  Left operated, improved, right unchanged.  

The veteran was seen and examined on multiple occasions 
between 1965 and 1974.  He was hospitalized in July 1974 for 
a period of observation and evaluation of bilateral 
hydronephrosis.  The diagnoses at that time were 
pyelocaliectasis with pyelonephritis and lower caliceal 
calculi, right kidney, pyelectasis and mild pyelonephritis, 
left kidney.  By a rating decision in September 1974 a 
60 percent rating was continued.  

Of record are private medical reports from Florence General 
Hospital reflecting treatment from March 1977 to April 1982.  
When the veteran was hospitalized in March 1977, an 
intravenous pyelogram revealed bilateral cortical scarring, 
slightly worse on the left side and segmental dilatation of 
the ureter just below the uretero-pelvic (UP) junction.  The 
veteran also had an enlarged bladder and post voiding 
residual.  A left retrograde better delineated the segmental 
dilatation and no tortuosity or intrinsic lesions were noted.  
Diagnoses included urolithiasis on the right and status post 
pyelolithotomy.  The report of an intravenous pyelogram dated 
in August 1979 indicated some continuing deformity at the 
left UP junction with no obstruction.  

When the veteran underwent cystoscopy with ureteral 
catheterization in April 1982 the urethra was generally 
unremarkable with the exception of chronic urethritis.  The 
bladder seemed to empty well.  Intravenous pyelogram revealed 
bilateral chronic pyelonephritis.  There was a good bit of 
postoperative scarring in the area of the ureteropelvic 
junction of the left kidney with apparent obstruction.  It 
was not possible to pass a catheter up the ureter into this 
area through the point of obstruction, although it was 
considered obvious the obstruction was only partial.  
Retrograde pyelogram confirmed the findings.  The impression 
was of apparent partial obstruction of the left kidney.  It 
was considered uncertain whether this was causing the 
veteran's pain.  Surgical correction was not considered a 
likely solution.

The report of a renal sonogram conducted by VA in November 
1994 indicated the presence of a cyst and a small 
calcification in the right kidney and two cysts in the left 
kidney.  There was no evidence of hydronephrosis or a solid 
mass at either kidney.  

VA medical records show the veteran underwent colonoscopy in 
May 1996.  At that time it was recorded that his complaints 
of abdominal pain were probably due to scar tissue and 
adhesions from prior surgery.  VA outpatient records dated in 
July 1996 state that approximately seven months earlier the 
veteran had undergone cystoscopy which was normal.  

On VA examination conducted in July 1998, the examiner noted 
the veteran's history of multiple surgeries for kidney stones 
and ureteral tortuosity.  The veteran reported pain in the 
left lower quadrant.  Review of the claims folder showed that 
previous physicians had considered the veteran's pain was 
possibly related to adhesions from prior surgery.  The 
examiner stated that scar tissue surrounding the kidney 
following renal surgery was virtually universal.  It was 
noted that neither catheterization, dilation, nor drainage 
procedures were needed.  Uroflowmetry and measurement of post 
void residual were not undertaken and were considered not to 
be indicated.  The diagnosis was pyuria status post multiple 
operations for stone disease and ureteral tortuosity.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Where the regulations 
provide no specific rating for a disorder, it is permissible 
to rate under a closely related disease in which the 
functions affected, anatomical localizations and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's service-connected abdominal adhesions with scar 
tissue are evaluated under the provisions of Diagnostic Code 
7301 pertaining to adhesions of the peritoneum, which assigns 
a 50 percent rating where adhesions are severe, with definite 
partial obstruction shown by X-ray, and frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  

Moderately severe adhesions with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, are evaluated 
as 30 percent disabling.  A 10 percent evaluation is for 
assignment where adhesions are moderate, manifested by 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  Mild adhesions are rated zero  percent 
disabling. 

Note: Ratings for adhesions will be considered when there is 
a history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.

Although the veteran currently complains of pain related to 
abdominal adhesions and he has been awarded an additional 
10 percent rating for that pain, a higher evaluation for 
abdominal adhesions would require a showing of partial 
obstruction manifested by delayed motility of barium meal 
which is attributable to abdominal adhesions.  He is not now 
shown to have any obstruction, manifested by delayed 
motility, and related to his abdominal adhesions.  No 
pertinent gastrointestinal symptoms such as nausea, 
constipation or abdominal distention have been reported in 
recent years.  The complaints of abdominal pain are 
contemplated by the currently assigned 10 percent rating.  

Any ureteral obstructions present are contemplated in the 
rating for the kidney disorder.  Congress has directed that 
the rating schedule reflect the average impairments of 
earning capacity resulting from disability. 38 U.S.C.A. 
§ 1155.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice, or more, for the same 
symptomatology; which would result in overcompensation for 
the actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such "pyramiding" 
is to be avoided.  38 C.F.R. § 4.14 (1998).  The critical 
element for evaluation under multiple codes is that none of 
the symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet.App. 259 (1994).  Inasmuch as the 
veteran is already in receipt of compensation for partial 
obstruction, an increased rating for abdominal adhesions is 
not warranted on that same basis.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's service-
connected abdominal adhesions.  Accordingly, the Board finds 
that the objective medical evidence does not create a 
reasonable doubt regarding the current level of this 
disability.  

Total Rating Due to Individual Unemployability

VA will grant a total rating for compensation based on 
unemployability when the evidence shows that the appellant is 
precluded, by reason of his service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1996).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more, and there must be sufficient additional disability to 
bring the combined rating to 70 percent or more.  In this 
case, the veteran's disabilities clearly meet this criteria.  
The record shows that service connection is in effect for 
pyelocaliectasis with pyelonephritis and lower caliceal 
calculus, right kidney, pyelectasis and mild pyelonephritis, 
left kidney, evaluated as 60 percent disabling, abdominal 
adhesions, evaluated as 10 percent disabling, and right ulnar 
neuropathy, manifested by intractable pain and blunting of 
the fourth and fifth right fingers, and evaluated as 
30 percent disabling, and for a combined rating of 
80 percent. 

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether he is entitled to a total disability 
rating based upon individual unemployability.  A high rating 
in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places the claimant 
in a different position than other veterans with the same 
disability rating. 

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 356, 359 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  It should be pointed out that the fact that the 
veteran may have originally terminated employment by reason 
of a nonservice connected disability would not preclude 
assignment of a total compensation rating in the future, if 
it is determined that the service connected disability has 
increased in severity to the point that it would render the 
veteran unable to engage in or retain some form of 
substantially gainful employment.

In this case the evidence indicates the veteran has a high 
school education with additional training in bookkeeping.  
Prior to his retirement the veteran had a work history as a 
grocery clerk and an insurance agent.  He is right hand 
dominant.  

Of record is a statement dated in May 1975 and signed by the 
veteran's private medical doctor S.A. Greenberg, M.D., which 
related that the veteran reported that he was finding it 
extremely difficult to perform his usual occupation and was 
requesting total disability.  At that time the veteran was 
employed as an agent for an insurance company on an insurance 
debit, which required traveling 750 miles per week.  Problems 
related to his disability, including frequency of urination, 
necessity of leaving his debit to search for a rest room, 
back pain, and fatigue, interfered with the veteran's ability 
to perform his job which included approximately 50 hours a 
week of traveling and getting in and out of his car.  
Dr. Greenberg expressed the opinion that the veteran's kidney 
problems were certainly making it difficult for the veteran 
to earn his living. 

Received in October 1990 was a statement from the veteran 
indicating that pain related to his kidney disorder had 
gotten so bad that he was unable to perform the duties of his 
job which he had given up.  

In his substantive appeal received in May 1995 the veteran 
asserted there was no way that he could work without the use 
of his hands and [with] pain in the right hand.  His 
substantive appeal received in July 1996 reflects his 
assertion that he was unable to write legibly or lift with 
his right hand.  

When the veteran testified at his February 1997 personal 
hearing before the Board, he indicated that his retirement 
had been necessitated by his non-service-connected knee 
disability.  However, he asserted that following surgery to 
correct knee problems he was unable to write due to his right 
hand injury incurred in the VA hospital.  He also noted the 
inability to tolerate exposure of that hand to cold.  He 
described partial numbness and tingling affecting two fingers 
of his right hand, as well as constant pain which required 
analgesics and awakened him during the night.  The veteran 
emphasized that his only work experience involved the grocery 
and insurance businesses.  He stated he could not write and 
could no longer do meat cutting.  He also found it hard to 
drive.  The veteran found this pain worse than the discomfort 
caused by his kidney disorder which he had been able to 
manage with medication allowing him to carry on during his 
working years.  He wore a hand brace nearly all the time 
which helped the pain and shielded his hand from cold.  In 
the veteran's opinion pain in his right hand and his 
inability to write or lift would prevent him from working.  

Received in March 1998 was a statement in which the veteran 
asserted that pain from scar tissue and abdominal adhesions 
resulting from prior surgery contributed to his 
unemployability.  
 
The Board observes that contemporaneous assertions by the 
veteran and his doctor indicate that pain attributable to his 
service-connected kidney disability, interfered with his 
employment during his working years, and according to the 
veteran, contributed to his retirement.  Additionally the 
veteran has consistently asserted that disability affecting 
his right hand impairs his ability for lifting, driving, and 
legible writing, and precludes employment in his areas of 
experience, which include work as a grocery clerk and 
insurance agent.  In view of the foregoing and the medical 
evidence of intractable pain, and partial blunting, impeding 
the use of his right hand, the Board finds that when the 
record is construed in the manner most favorable to the 
veteran, there is at least an equipoise of evidence regarding 
the issue of unemployability attributable to service-
connected disabilities.  Accordingly, when doubt is resolved 
in the veteran's favor a total rating is warranted.  



ORDER

A rating greater than 10 percent for abdominal adhesions is 
denied.  

A total rating for compensation purposes based on individual 
unemployability due to service connected disability is 
granted, subject to regulations governing awards of monetary 
benefits.



		
C.W. Symanski
Member, Board of Veterans' Appeals


